Citation Nr: 1035151	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-35 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right leg disorder, 
claimed as result of an assault in service.  

4.  Entitlement to service connection for a left leg disorder, 
claimed as result of an assault in service.

5.  Entitlement to service connection for a right hip disorder, 
claimed as result of an assault in service.

6.  Entitlement to service connection for a left hip disorder, 
claimed as result of an assault in service.

7.  Entitlement to service connection for a neck disorder, 
claimed as result of an assault in service.

8.  Entitlement to service connection for a low back disorder, 
claimed as result of an assault in service.

9.  Entitlement to service connection for a condition of the 
pituitary gland, to include empty-sella syndrome.

10.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure in service.  

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for bilateral hearing 
loss.

13.  Entitlement to service connection for headaches, claimed as 
result of an assault in service.

14.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

15.  Entitlement to service connection for alcoholism, secondary 
to PTSD.

16.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.

17.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right lower extremity.  

18.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left lower extremity.

19.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right upper extremity (major).

20.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left upper extremity (minor). 

21.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
shortening of the right leg with residuals.

22.  Whether an April 2006 RO decision which denied entitlement 
to service connection for porphyria should be reversed or revised 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 
1971, to include service in Vietnam from August 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 (CUE), October 2007, and June 2008 
(psychiatric disorders) rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that service connection claims for hearing loss 
and a low back disorder will be considered on a de novo basis.  
In this regard, it appears that the Veteran filed a service 
connection claim for hearing loss in 1971.  However, that claim 
was never formally adjudicated and was ultimately abandoned.  A 
service connection claim for a specific disorder of the back, 
claimed as herniated disc, was denied in a November 2002 rating 
decision, which was not appealed.  Subsequently, the Veteran 
filed a more general claim for a low back disorder.  In the 
interest of fairness and simplicity, the Board will accept this 
more comprehensive claim as a new issue for a low back disorder 
pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009); (the scope of a claim pursued by a claimant includes 
any diagnosis that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  

The Veteran was scheduled for a hearing to be held at the RO in 
September 2008; he did not appear for that hearing.  In November 
2009, the Veteran indicated that he wanted a travel Board 
hearing.  A Board video conference hearing was scheduled for May 
2010; it appears that this hearing was cancelled by the Veteran.

The service connection claims for tinnitus, bilateral hearing 
loss, headaches, PTSD, alcoholism secondary to PTSD, and for a 
psychiatric disorder other than PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era and therefore exposure to herbicides including Agent 
Orange is presumed.

2.  A claimed right knee disorder was not manifested during 
service or during the first post-service year (in the case of 
arthritis), and is not shown to be causally or etiologically 
related to service.

3.  A claimed left knee disorder was not manifested during 
service or during the first post-service year (in the case of 
arthritis), and is not shown to be causally or etiologically 
related to service.

4.  A claimed right leg disorder was not manifested during 
service or during the first post-service year (in the case of 
arthritis), and is not shown to be causally or etiologically 
related to service, to include as a result of a reported assault 
in service.

5.  A claimed left leg disorder was not manifested during service 
or during the first post-service year (in the case of arthritis), 
and is not shown to be causally or etiologically related to 
service, to include as a result of a reported assault in service.

6.  A claimed right hip disorder was not manifested during 
service or during the first post-service year (in the case of 
arthritis), and is not shown to be causally or etiologically 
related to service, to include as a result of a reported assault 
in service.

7.  A claimed left hip disorder was not manifested during service 
or during the first post-service year (in the case of arthritis), 
and is not shown to be causally or etiologically related to 
service, to include as a result of a reported assault in service.

8.  A claimed neck disorder was not manifested during service or 
during the first post-service year (in the case of arthritis), 
and is not shown to be causally or etiologically related to 
service, to include as a result of a reported assault in service.

9.  A claimed low back disorder was not manifested during service 
or during the first post-service year (in the case of arthritis), 
and is not shown to be causally or etiologically related to 
service, to include as a result of a reported assault in service.

10.  The evidence of record does not include a current clinical 
diagnosis of a disorder of the pituitary gland, to include empty-
sella syndrome.

11.  The evidence of record does not include a current clinical 
diagnosis of diabetes. 

12.  A rating decision issued in November 2002 denying service 
connection for peripheral neuropathy of the upper and lower 
extremities bilaterally, and for residuals of shortening of the 
right leg, is final.

13.  The evidence associated with the claims file subsequent to 
the November 2002 rating decision denying service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities and for residuals of shortening of the right leg, 
does not relate to an unestablished fact necessary to 
substantiate the service connection claims, and does not raises a 
reasonable possibility of substantiating the claims.

14.  In an April 2006 decision, the RO denied service connection 
for porphyria; the Veteran was notified of that decision in April 
2006, did not timely appeal that determination and it became 
final.

15.  In conjunction with the April 2006 rating decision denying 
service connection for porphyria, there is no undebatable error 
of fact or law found which would change the disposition of the 
claim.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
during active service, may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A left knee disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  A right leg disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  A left leg disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

5.  A right hip disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

6.  A left hip disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

7.  A neck disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

8.  A low back disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

9.  A disorder of the pituitary gland, to include empty-sella 
syndrome, was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

10.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, including due to herbicide/Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).

11.  Evidence received since the final November 2002 
determination wherein the RO denied service connection claims for 
peripheral neuropathy of the upper and lower extremities 
bilaterally is not new and material, and the claims are not 
reopened and remain denied.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2009).

12.  Evidence received since the final November 2002 
determination wherein the RO denied the service connection claim 
for residuals of shortening of the right leg is not new and 
material, and the claim is not reopened and remains denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.104(a), 3.156, 20.1103 (2009).

13.  The April 2006 rating decision, which denied the Veteran's 
service connection claim for porphyria did not contain a clear 
and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims (on the merits) in letters dated in February and March 
2007, and in February 2008 wherein he was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran was 
advised that VA would assist him with obtaining relevant records 
from any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable efforts 
to obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to release 
private medical records to the VA

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).

The Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his applications to reopen 
several service connection claims in letters dated in February 
and March 2007, which included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied. Specifically, he was advised that new evidence 
consists of evidence in existence that has been submitted to the 
VA for the first time.  Material evidence was explained as 
evidence relating to the reason the claim was previously denied.  
The letters further informed the Veteran that new and material 
evidence must raise a reasonable possibility of substantiating 
the claim.  The letters also described what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denials of the claims.  Accordingly, the Board concludes 
that this satisfied the notice requirement with regard to the 
application to reopen the previously denied claims.  Kent, 20 
Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in February and March 
2007.  Subsequent adjudication of the claims on appeal was 
undertaken in the October 2007 and June 2008 rating actions and 
Statements of the Case (SOC) issued in September 2008 and October 
2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment and post-service VA 
and private treatment records were obtained.  Records from the 
Social Security Administration have been obtained.  The Veteran 
was afforded a VA examination in 2007 in connection with his 
service connection claims for neck and low back disorders.

With respect to the remainder of the service connection claims 
being adjudicated on a de novo basis herein, there is no duty on 
the part of VA to provide any additional assistance such as 
requesting another medical examination or opinion, because as 
discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the currently claimed 
disorders.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, the 
record as a whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that venous insufficiency and 
peripheral neuropathy, is in any way related to the Veteran's 
period of service, to include presumptively.  Given these matters 
of record, there is no competent evidence that the aforementioned 
claimed conditions may be associated with the claimant's active 
military service. 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 
16 Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain a medical opinion.  
Id.

Further, VA has no specific duty to conduct an examination with 
respect to the claims on appeal requiring the presentation of new 
and material evidence to reopen them because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  See 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence).  

The Board also observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not apply 
to claims of CUE in prior final rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 
Vet. App. 518, 520-21 (2002) (per curiam order).  Although the 
VCAA is generally applicable to all claims filed on or after the 
date of its enactment, it is not applicable to CUE claims.  The 
Board notes that VA does not have "a duty to develop" CUE claims 
because "there is nothing further that could be developed."  See 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001).  

In this regard, the Board notes that "there [was] nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify [were] now, for the first time, 
applicable to CUE motions."  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Although the VCAA is potentially applicable to all 
pending claims, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  Holliday 
v. Principi, 14 Vet. App. 280, 282-83 (2001) (finding that the 
Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).  A claim 
of CUE is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not pursuing a 
claim for benefits, but rather is collaterally attacking a final 
decision.  Based on the Court's precedential decision in Livesay, 
the Board concludes that the Veteran's CUE claim is not subject 
to the provisions of VCAA.  

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran's DD 214 Form indicates that he served with the 
United States Army with an MOS of equipment repairman.  He had 
service in the Republic of Vietnam from August 1969 to August 
1970.

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including: arthritis and diabetes mellitus, although 
not otherwise established as incurred in or aggravated by 
service, are manifested to a compensable degree within one year 
following the requisite service.  38 C.F.R. §§ 3.307, 3.309 
(2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied to include Type 2 diabetes 
mellitus, acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda.  38 C.F.R. § 3.309(e) (2009).  

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

A.	 Service Connection - Right Knee, Hip and Leg/Left Knee, 
Hip and Leg 

The STRs include a November 1967 entrance examination which 
reflects that clinical evaluation of the lower extremities was 
abnormal due to 1 inch shortening of the right leg with pelvic 
tilt and no limp.  In August 1969, the Veteran was seen for 
complaints of left leg pain, radiating upward.  The January 1971 
separation examination report reflected that clinical evaluation 
of the lower extremities was normal.  The Veteran denied having 
any knee or joint problems.  There was no mention of any assault 
in service or of any injuries resulting from an assault.  

The Board also notes that the Veteran's service personnel records 
were obtained and associated with the claims file in February 
2008.  The records do not indicate that the Veteran was assaulted 
during service.

Upon VA examination conducted in March 1971, the Veteran had no 
complaints involving the lower extremities and examination of the 
musculo-skeletal system was within normal limits.  

VA records reflect that in February 1975, the Veteran twisted his 
left foot while walking.  X-ray films were negative.  In October 
1986, the Veteran's complaints included numbness of the left 
medial leg.  Neurological evaluation revealed good sensation f 
the left leg, pulses intact, and motor skills of 5/5.  

The file contains a medical statement of Dr. W. dated in July 
1991, indicating that the Veteran had many complaints including 
migratory aches and pain, as well as paresthemia, numbness and 
stiffness.  It was noted that the Veteran was on Thorazine for 
pain with limited movements.  Workup for the pain included a 
roentgenogram of the foot and an electromyography showing minimal 
delay in the left soleux reflexes.  

Upon VA examination conducted in October 1991, the Veteran had no 
complaints involving the lower extremities and examination of the 
musculo-skeletal system was within normal limits.  

In January 2007, the Veteran filed his original service 
connection claim for disorders of the legs, hips and knees 
bilaterally, maintaining that two sadistic drill instructors 
aggravated his pre-existing condition and created residuals 
affecting the legs, hips, back and neck.

VA records include a vascular surgery note dated in February 2007 
reflecting that the Veteran experienced right thigh claudication 
after walking 150 yards.  It was noted that he had a history of 
hypertension and COPD.  An impression of chronic lower extremity 
atherosclerotic occlusive disease with intermittent claudication, 
especially of the right thigh, was made.  An April 2007 record 
indicates that the Veteran complained of a 2-month history of 
weak lower extremities. 

Analysis

The Veteran contends that his claimed right and left knee, hip 
and leg disorders are attributable to an assault which occurred 
in service.  To the extent that the Veteran claims, overtly or 
impliedly, that any of these claimed disabilities are related to 
the shortening of the right leg detected upon entry into service, 
the Board notes that such claim is encompassed by the  separately 
treated issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for shortening of the right leg with residuals.

Initially, the Board points out that there are is no evidence of 
current disability affecting either the knees or hips, 
bilaterally, and those claims may be denied on this basis alone.  
In this regard, the file contains no clinically diagnosed 
conditions affecting the knees or hips, nor any indication of 
arthritis in those areas.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  

The evidence indicates that the Veteran has a leg disability, 
assessed as chronic lower extremity atherosclerotic occlusive 
disease with intermittent claudication, particularly affecting 
the right leg.   

The remaining question is whether or not currently claimed 
bilateral leg, knee and hip disorders were incurred during or as 
a result of the Veteran's active military service.  Even 
assuming, without conceding, that the Veteran actually has the 
currently claimed disorders of the knees, hips and legs, service 
connection is not warranted.  

With respect to the second Hickson element, service incurrence, 
aside from a single notation of left leg pain in August 1969, the 
STRS are negative for any complaints, treatment or diagnoses 
relating to the knees, legs or hips.  Significantly, after August 
1969, there was no further indication of any left leg 
symptomatology and the 1971 separation examination report 
revealed no clinical or subjective symptomatology of the knees, 
hips, or legs.  The Veteran's separation physical examination 
report is highly probative as to his condition at the time of his 
release from active duty, as it was generated with the specific 
purpose of ascertaining his then-physical condition, as opposed 
to his current assertion which is proffered in an attempt to 
secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation of 
the reasons for the Board's decision).

The Board acknowledges the Veteran's assertion that his claimed 
disabilities are attributable to a physical assault on him, which 
occurred during service.  The Board has reason to question the 
credibility of this account.  As mentioned herein, neither the 
STRs nor service personnel records mention any assault or 
indicate that the Veteran sustained any injuries to the lower 
extremities (as a result of an assault or otherwise).  The Court 
has held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible only if the Board 
rejects the statements of the veteran).  Significantly, the 
Veteran's initial report of such event was in 2007, more than 35 
years after service and only in conjunction with the filing of 
his original service connection claims.  At that time, he failed 
to identify the approximate date of the attack or to give any 
specific information relating to the incident or any injuries 
sustained.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that the credibility of lay evidence can be affected and 
even impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

Even were the Board to assume the credibility of the Veteran's 
account of an assault in service, the fact remains that the 
separation examination contained no indication of any clinical 
abnormality of the lower extremities, nor did the Veteran 
subjectively identify any such symptomatology or disability at 
that time,  Moreover, he failed to identify any symptoms relating 
to the knees, hips or legs upon VA examination of 1971, conducted 
just months after his separation from service.  Arthritis of the 
knees, hips or legs was not shown within the first post-service 
year.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, there 
must then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
Since the file contains no evidence establishing that arthritis 
of the knees, hips or legs has not been shown at any time post-
service, service connection on a presumptive basis is not 
warranted.  In fact, it was not until many years after service 
that any symptomatology of the legs was documented at all.  

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  This is the third part of the 
Hickson analysis.  Under 38 C.F.R. § 3.303(b), an alternative 
method of establishing the second and third Hickson elements is 
through a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. 
App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in- service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

The competent medical evidence of record does not establish or 
even suggest that the Veteran currently has any disorder of the 
knees, hips or legs which is etiologically or causally associated 
with service.  Current medical evidence attributes the Veteran's 
leg problems to lower extremity atherosclerotic occlusive disease 
with intermittent claudication.  In addition, the earliest 
indications of any leg symptomatology were documented 
approximately 15 years after the Veteran's discharge from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, to 
the extent that any assault occurred during service, there is no 
indication of any chronic symptomatology or disability resulting 
therefrom.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Moreover, continuity and 
chronicity of knee, leg and/or hip symptoms since service is not 
shown, nor in fact has the Veteran even so alleged.  As was 
explained above, there were no documented complaints, records or 
other competent or credible evidence, medical or otherwise. 
Indicating such symptoms for many years after service.

Essentially, as the weight of the competent, credible, and 
probative evidence is against a finding that the Veteran's 
claimed bilateral knee, hip and leg disorders are related to 
service, the preponderance of the evidence is against these 
service connection claims.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claims.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought 
on appeal is therefore denied.

B.	 Neck and Low Back Disorders

The STRs include a November 1967 entrance examination which 
reflects that clinical evaluation of the spine was normal.  X-ray 
films of the thoraco-lumbar spine were taken in August 1968, 
following the Veteran's report of an auto accident with 
subsequent back pain 3 weeks previously; the X-ray films revealed 
no abnormalities.  The January 1971 separation examination report 
reflected that clinical evaluation of the spine was normal.  The 
Veteran denied having arthritis or back trouble of any kind.  
There was no mention of any assault in service or of any injuries 
resulting from an assault.  

Upon VA examination conducted in March 1971, the Veteran had no 
complaints involving the neck or low back and examination of the 
musculo-skeletal system was within normal limits.  

VA records reflect that in May 1981, the Veteran complained of 
back pain, reporting no previous history of injury.  Low back 
strain secondary to shortening of the right leg was diagnosed.  
The Veteran complained of neck and low back pain in October 1985.  



The file contains a medical statement of Dr. W. dated in July 
1991, indicating that the Veteran had many complaints including 
migratory aches and pain, as well as paresthemia, numbness and 
stiffness.  It was noted that the Veteran was on Thorazine for 
pain with limited movements and that testing had revealed 
hypertropic osteoarthritic changes of the spine and L4 disc space 
narrowing.  

Upon VA examination conducted in October 1991, the Veteran noted 
a history of chronic low back pain radiating into the left leg 
and a diagnosis of sciatica.  Musculo-skeletal examination 
revealed full range of motion of the lumbar spine with 
tenderness.  An impression of chronic low back pain was made.  

Also on file is a private medical statement of Dr. B. dated in 
July 1992 noting that an MRI had shown evidence of right L4-5 
disc herniation 

In January 2007, the Veteran filed a service connection claim for 
low back and neck disorders, maintaining that two sadistic drill 
instructors created residuals affecting the back and neck.

A VA examination of the spine was conducted in September 2007 and 
the claims file was reviewed.  The Veteran gave a history of low 
back pain since 1968, intermittent.  He reported that he was 
repeatedly kicked and punched in service and also complained of 
neck pain since being beaten in service.  He denied having any 
post-service trauma.  He stated that he first saw a physician for 
neck problems in the mid-1970's, but could not recall the 
diagnosis.  Lumbar disc disease and chronic cervical strain were 
diagnosed.  The examiner observed that there was no indication of 
any assault in service, but noted that the STRs did reference a 
motor vehicle accident following which X-ray films were taken.  
The examiner mentioned that the separation examination was 
negative for back trouble, arthritis or bone/joint deformity and 
that the Veteran was never seen for neck problems while in 
service.  The examiner opined that the Veteran's neck and low 
back condition were not related to events that occurred in 
military service.   


Analysis

The Veteran contends that his claimed neck and low back disorders 
are attributable to an assault which occurred in service.  To the 
extent that the Veteran claims, overtly or impliedly, that the 
claimed low back and neck disabilities are related to the 
shortening of the right leg detected upon entry into service, the 
Board notes that such claim is encompassed by the separately 
treated issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for shortening of the right leg with residuals.

The evidence indicates that the Veteran has currently manifested 
neck and low back disorders, diagnosed as lumbar disc disease and 
chronic cervical strain upon VA examination of 2007.  

The remaining question is whether or not currently claimed neck 
and low back disorders were incurred during or as a result of the 
Veteran's active military service.  

With respect to the second Hickson element, service incurrence, 
aside from a single notation of low back pain in 1968, the STRS 
are negative for any complaints, treatment or diagnoses relating 
to the neck and low back.  Significantly, after August 1968 there 
was no further indication of any low back symptomatology and the 
1971 separation examination report revealed no clinical or 
subjective symptomatology of the spine or neck.  The Veteran's 
separation physical examination report is highly probative as to 
his condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining his then-
physical condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision).

The Board acknowledges the Veteran's assertion that his claimed 
disabilities are attributable to a physical assault on him, which 
occurred during service.  The Board has reason to question the 
credibility of this account.  As mentioned herein, the STRs do 
not mention any assault or indicate that the Veteran sustained 
any injuries to the lower extremities (as a result of an assault 
or otherwise).  The Court has held that VA cannot reject a 
medical opinion simply because it is based on a history supplied 
by the Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
veteran).  Significantly, the Veteran's initial report of such 
event was in 2007, more than 35 years after service and only in 
conjunction with the filing of his service connection claims.  At 
that time, he failed to identify the approximate date of the 
attack or to give any specific information relating to the 
incident or any injuries sustained.  See Macarubbo v. Gober, 
10 Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

Even were the Board to assume the credibility of the Veteran's 
account of an assault in service, the fact remains that the 
separation examination contained no indication of any clinical 
abnormality of the neck or low back, nor did the Veteran 
subjectively identify any such sympomatology or disability at 
that time,  Moreover, he failed to identify any symptoms relating 
to the neck or low back upon VA examination of 1971, conducted 
just months after his separation from service.  In fact, it was 
not until many years after service (approximately 1981) that any 
symptomatology of the back was documented at all, and at that 
time it was etiologically related to shortening of the right leg.  
Accordingly, to the extent that any assault occurred during 
service, there is no indication of any symptomatology or 
disability resulting therefrom.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).

Arthritis of the neck or low back was not shown within the first 
post-service year.  A chronic disease need not be diagnosed 
during the presumptive period under 38 C.F.R. § 3.307(c), but if 
not, there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  The evidence on file reflects that low back arthritis 
was initially diagnosed identified in 1990 or 1991, and at that 
time it was not etiologically related to service.  Accordingly, 
service connection on a presumptive basis is not warranted.  

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  This is the third part of the 
Hickson analysis.  In this case, there has been no competent 
evidence or opinion presented for the record which establishes or 
even suggests that an etiological relationship exists between 
claimed neck and low back disorders and the Veteran's period of 
active service.  In 2007, an opinion addressing the matter of the 
etiology was offered by a VA examiner.  The examiner observed 
that there was no indication of any assault in service, but noted 
that the STRs did reference a motor vehicle accident following 
which X-ray films were taken.  The examiner mentioned that the 
separation examination was negative for back trouble, arthritis 
or bone/joint deformity and that the Veteran was never seen for 
neck problems while in service.  The examiner opined that the 
Veteran's neck and low back condition were not related to events 
that occurred in military service.  The opinion offered was 
negative, the file contains no professional medical opinion to 
the contrary, and the Veteran has not provided any competent 
medical evidence to diminish its probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson elements is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Here, the Veteran's assertions of continuity and chronicity and 
neck and back symptomatology since service are contradicted by 
the negative separation examination of 1971, and the negative 
post-service VA examination report of 1971.  In addition, the 
earliest indications of any back symptomatology were documented 
approximately 10 years after the Veteran's discharge from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, 
continuity and chronicity of neck and low back symptoms since 
service is not shown. 

The Board has considered the Veteran's lay assertions to the 
effect that he has neck and low back symptomatology which is 
etiologically related to service.  While the Veteran is certainly 
competent to relate his symptomatology, there is no evidence that 
he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on matters 
such as medical causation.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  Essentially it is beyond the Veteran's competency to 
provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  As such, lay statements and testimony provided by 
the Veteran as to etiology of his neck and low back conditions 
are of far lower probative value than 2007 opinion of the VA 
examiner, which failed to reveal establish any etiological link 
between currently manifested neck and low back disorders and 
service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

Essentially, as the weight of the competent and probative 
evidence is against a finding that the Veteran's claimed neck and 
low back disorders are related to service, the preponderance of 
the evidence is against these service connection claims.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claims.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore 
denied.

C.	Pituitary Gland Disorder /Diabetes

The Veteran contends that his claimed diabetes mellitus is linked 
to exposure to herbicides including Agent Orange during service, 
warranting service connection on a presumptive basis.  In this 
case, the Veteran has demonstrated that he was stationed in the 
Republic of Vietnam during his period of active service; 
therefore, exposure to herbicide agents is conceded.  Further, 
the Board notes that diabetes mellitus, Type II, is a presumptive 
disorder associated with herbicide exposure.  The Veteran also 
maintains that service connection is warranted for a disorder of 
the pituitary gland, described as empty-sella syndrome.  

The threshold issue in this case involves whether the Veteran 
actually has the currently claimed disorders.  Initially, the 
Board points out that neither diabetes nor pituitary gland 
disorder are conditions for which lay statements may suffice to 
establish a diagnosis.  Lay evidence can be competent and 
sufficient evidence of a diagnosis or to establish etiology if 
(1) the layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  

In this case, while the Veteran is generally considered competent 
to report symptoms; as a lay person he is not competent to offer 
an opinion addressing the complex medical issue of diagnosing 
either diabetes or a disorder of the pituitary gland; essentially 
it is beyond the Veteran's competency to render such diagnoses 
himself.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining that a veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).

Significantly, the Board is unable to locate any evidence which 
establishes current clinical diagnoses of either diabetes or a 
pituitary gland disorder, described as empty-sella syndrome.  The 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claims at issue were filed 
in January and February 2007; clinical diagnoses of a pituitary 
gland disorder or diabetes were not of record at that time 
(resolved or unresolved) nor has such evidence been shown at any 
time before or after the claim was filed.  In fact, the Veteran 
and his representative have not identified any medical record or 
treatment source which has diagnosed either of these conditions.  

The Veteran's representative has argued that post-service, the 
Veteran has developed hyperglycemia with constant high blood 
sugar.  Notably, there is no statutory or regulatory language 
specifying the criteria for diagnosing Type II diabetes mellitus 
for service connection purposes.  The Board has carefully 
reviewed the language of the proposed and final rule for adding 
Type II diabetes mellitus as presumptively service-connected due 
to herbicide exposure.  See 66 Fed. Reg. 23,166 (May 8, 2001); 66 
Fed. Reg. 2376 (Jan. 11, 2001).  However, the Board finds no 
language specifying the criteria for diagnosing Type II diabetes 
mellitus for service connection purposes.  As such, the Board is 
unable to grant service connection based on an analysis of 
available lab data or upon any other symptomatology, even to the 
extent that it might "generally" be associated with diabetes.  
The Board further points out that lab test results are not 
disabilities in and of themselves, nor are "indicators" of 
diabetes, without an actual clinical diagnosis of that condition, 
sufficient to compel the grant of service connection for diabetes 
on a presumptive basis.  Presumably, should the symptomatology 
identified by the Veteran's representative actually have 
supported a diagnosis of diabetes; that diagnoses would have been 
made, as the file contains copious medical evidence.

In summary, regardless of the theory of entitlement raised, the 
law limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has resulted in 
a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Thus, because the evidence reflects 
that the Veteran does not currently have a clinical diagnosis of 
diabetes mellitus or a disorder of the pituitary gland (to 
include empty-sella syndrome); service connection for these 
claimed conditions is not warranted on this basis alone.  For the 
reasons and bases set forth above, the service connection claims 
for diabetes mellitus and for a disorder of the pituitary gland 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

New and Material Claims

The Veteran seeks service connection for peripheral neuropathy of 
the right and left upper and lower extremities and for shortening 
of the right leg with residuals.  Service connection for all of 
these conditions was previously denied in a rating action dated 
in November 2002.  The Veteran was notified of that decision in 
November 2002 and did not appeal this decision; as such, it is a 
final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so determine, 
regardless of any previous determination as to the presentation 
of new and material evidence made by the RO.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that 
new and material evidence has not been submitted, it is improper 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The evidence to be reviewed for sufficiency to 
reopen a claim is the evidence submitted since the most recent 
final denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

Also applicable are the provisions pertaining to service 
connection claims generally, as referenced previously in this 
decision.

Factual Background

As the facts and history relating to the claims involving 
peripheral neuropathy and shortening of the right leg with 
residuals are similar, they will be summarized together in this 
section.

The evidence on file and considered at the time of the November 
2002 rating decision, includes STRs which reflecting that 1-inch 
shortening of the right leg with pelvic tilt and no limp was 
shown upon the enlistment examination of November 1967.  The 
enlistment examination report reflected that the Veteran had no 
abnormalities of the upper and lower extremities and no 
neurological impairment.  A record dated in August 1969 reflects 
that the Veteran complained of a 1-day history of left leg pain 
radiating up; physical examination was negative.  The January 
1971 separation examination reflected that there were no 
abnormalities of the upper and lower extremities and no 
neurological impairment.  The Veteran subjectively complained of 
swollen and painful joints.  

VA examination of March 1971 revealed no musculoskeletal 
complaints or abnormalities and reflected that reflexes and 
sensation were intact.  A VA medical record of October 1986 
indicated that the Veteran had numbness of the left medial leg 
only without pain or muscle weakness.  Neurological examination 
revealed motor strength of 5/5, pulses intact and good sensation 
of the left leg.  

Also on file was a July 1991 statement of Dr. W., indicating that 
the Veteran had many complaints, which included migratory aches 
and pains as well as complaints of numbness and stiffness.  A VA 
examination of October 1991 failed to reveal any evidence of 
peripheral neuropathy or residuals of shortening of the right 
leg.  


The file also contains a July 1992 medical statement of Dr. B. 
indicating that MRI studies had revealed right L4-5 disc 
herniation, with symptoms in the left leg and anterior thigh.  
Dr. B. opined that the Veteran was not a candidate for surgery 
since the majority of his symptoms were due to neuropathy.  

By rating action of November 2002, the RO denied service 
connection claims for peripheral neuropathy of the right and left 
upper and lower extremities and for residuals of shortening of 
the right leg, reasoning that there was no current evidence of 
peripheral neuropathy nor of any aggravation of preexisting 
shortening of the right leg with pelvic tilt.  The Veteran was 
notified of that decision in November 2002, did not appeal it and 
it became final.  

The Veteran filed to reopen the service connection claims for 
peripheral neuropathy of the upper and lower extremities 
bilaterally and for shortening of the right leg with residuals, 
in February 2007.  

Evidence received for the record subsequent to the November 2002 
rating decision includes private medical records from Suburban 
General Hospital dated in 1979, reflecting that the Veteran was 
being treated for possible hepatitis and mononucleosis.  At that 
time, examination of the extremities revealed equal muscular 
development, motor and sensory functions, bilaterally.  Deep 
tendon reflexes were 2+ and Babinski sign was negative.  

VA records dated in February 2007 reveal that the Veteran had 
right thigh claudication after walking 150 yards.  An impression 
of chronic lower extremity atherosclerotic occlusive disease with 
intermittent claudication of the right thigh was made.  Lower 
extremity arterial studies conducted by VA in February 2007 
revealed occlusive disease of the lower extremities bilaterally.  
An entry dated in December 2007 reflects that the Veteran 
reported having numerous medical problems including peripheral 
neuropathy.  When seen in March 2008, a record indicated that the 
Veteran had COPD with intermittent claudication of the right 
lower extremity 

Analysis

With respect to the peripheral neuropathy of the upper and lower 
extremities and shortening of the right leg with residuals, 
evidence has been submitted subsequent to the November 2002 
rating decision which is new, in that it was not previously of 
record.  However, it is not material in that it does not relate 
to an unestablished fact necessary to substantiate the claims, 
and does not raise a reasonable possibility of substantiating the 
claims.  

The Board notes that at the time of the November 2002 rating 
decision, it had already been established that the Veteran had 
service in Vietnam and as such, was presumptively exposed to 
Agent Orange/herbicides in service.  Acute and subacute 
peripheral neuropathy is a condition presumptively associated 
with Agent Orange exposure in service.  See 38 C.F.R. §3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

However, no evidence submitted prior or subsequent to the 
November 2002 rating action reflects that transient peripheral 
neuropathy appeared within weeks or months of exposure to an 
herbicide agent, resolving within two years of the date of onset.  
Accordingly, no new and material evidence has been presented 
which supports the claim on a presumptive based on exposure to 
Agent Orange in service.  The Board further points out that prior 
and since November 2002, leg shortening (or any residuals 
thereof) has not been recognized as a condition presumptively 
associated with exposure to herbicides in service, nor has the 
Veteran specifically argued that this claimed conditions is a 
consequence of herbicide exposure in service.

Significantly, there has been no evidence added to the file since 
the November 2002 rating decision which relates to the material 
matters of service incurrence as pertains to the claims for 
peripheral neuropathy or service aggravation, in the case of 
claimed right leg shortening.  Evidence dated subsequent to the 
November 2002 rating decision continues to reflect that the 
Veteran has various symptomatology affecting the upper and lower 
extremities, without any mention or suggestion of etiology or 
service-relationship.  In Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing the 
Veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim for 
service connection based upon new and material evidence.  In a 
related case, the Court held that medical evidence which merely 
documents continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus (i.e., a 
connection to an in-service event), does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

Since the November 2002 rating action, no new evidence has been 
added to the file which in any way establishes or even suggests 
that an etiological relationship exists between currently claimed 
peripheral neuropathy and any service-connected condition, as the 
Veteran has no service-connected conditions.  

The Veteran's statements and contentions regarding his opinion 
that an etiological relationship exists between claimed 
peripheral neuropathy of the upper and lower extremities and 
service and to the effect that right leg shortening was 
aggravated by service, are essentially cumulative and redundant 
of contentions made prior to the November 2005 rating decision, 
and thus are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  Moreover, as a layman, the 
Veteran lacks the competence to provide a probative opinion on 
the medical diagnosis or etiology of his currently claimed 
conditions.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the 
Court opined that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.

Contrary to assertions made by the Veteran's representative in 
this case (June 2010), there is no duty on the part of VA to 
provide an examination in conjunction with the claims for 
peripheral neuropathy.  In this regard, VA has no specific duty 
to conduct an examination with respect to the claim for disorders 
requiring new and material evidence because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  See 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence.)

In summary, absent even a suggestion in that evidence of an 
etiological relationship between currently claimed peripheral 
neuropathy of the upper and lower extremities and service, or of 
aggravation of pre-existing right leg shortening, the evidence 
presented since the November 2002 rating decision fails to relate 
to an unestablished fact necessary to substantiate the claims, 
and it therefore is not material.  Accordingly, the Board finds 
that the evidence presented subsequent to the November 2002 
rating decision is not "new and material" as contemplated by 38 
C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's 
service connection claims for peripheral neuropathy of the upper 
and lower extremities bilaterally, or for residuals of right leg 
shortening.  38 U.S.C.A. § 5108.  Because the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the benefit-of-
the-doubt doctrine is not applicable and the claims remain 
denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Clear and Unmistakable Error - April 2006 Rating Decision

The Veteran filed an original service connection claim for 
porphyria in November 2005.

The STRs are negative for a diagnosis of porphyria, as was the 
January 1971 separation examination report.  Upon VA examination 
of March 1971, porphyria was not diagnosed.  Private medical 
records include the results of testing conducted in May 1990 
which appears to show the presence of some type of porphyria.  

On file is a July 1991 statement of Dr. W., indicating that the 
Veteran had Agent Orange exposure and porphyria.  Also of record 
is a September 1991 letter from the Agent Orange Veteran Payment 
Program, indicating that the veteran had been approved for 
benefits based on disability (unspecified).

A VA examination was conducted in October 1991 indicated that the 
Veteran reported having porphyria, which had been diagnosed the 
year previously (1990).  The assessments included a history of 
porphyria, under treatment, symptomatic.  

In August 1992, Dr. W. authored a medical statement indicating 
that he had been treating the Veteran since 1988 and that his 
medical problems included Agent Orange exposure and an 
unspecified porphyria.

In November 1992, Dr. W. provided medical information indicating 
that porphyria was a rare metabolic disorder characterized by 
excessive secretion of building blocks of hemoglobin; acute 
abdominal pain; and neurological disturbances.  It was further 
explained that the condition could be inherited or acquired.  

In a rating action issued in April 2006, service connection for 
porphyria was denied.  In so doing, the RO acknowledged that the 
Veteran was presumptively exposure to herbicides including Agent 
Orange by virtue of his Vietnam service and that porphyria 
cutanea tarda was a disorder presumptively associated with such 
exposure under VA regulations, when manifested within the first 
post-service year.  The RO explained that porphyria was not shown 
in service or during the post-service year, and denied the claim 
on a direct and presumptive basis.

In February 2007, the Veteran alleged clear and unmistakable 
error (CUE) in the April 2006 rating decision denying service 
connection for porphyria.  That CUE claim was denied in the 
October 2007 rating action on appeal.

Analysis

The Veteran contends that April 16, 2006 rating decision denying 
his service connection claim for porphyria contains clear and 
unmistakable error.  Specifically, the Veteran contends that CUE 
is shown by: (1) failure to apply 38 C.F.R. § 3.309; (2) failure 
to determine the true diagnosis.  

The Veteran originally filed a claim for entitlement to porphyria 
in November 2005.  The claim was denied in an April 2006 rating 
decision.  The Veteran was properly notified of the decision in 
April 2006, did not appeal it and it became final.  There are 
only two exceptions to the rule of finality of VA decisions, 
i.e., challenges based on clear and unmistakable error (CUE) in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 
20.1400.  To establish a valid CUE claim, a Veteran must show 
that either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the 
concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether 
clear and unmistakable error is present in a prior determination.

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must 
be based on the record and law that existed at the time of the 
prior adjudication in question and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error, the 
claimant must demonstrate that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be clear 
and unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can never 
rise to the stringent definition of clear and unmistakable error.  
Fugo, 6 Vet. App. at 43-44.

The law and regulations in effect at the time of the April 2006 
rating action provided that if a veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the certain enumerated condition shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d) are also satisfied.  The enumerated conditions include 
porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that. . . porphyria cutanea tarda. . . shall have become manifest 
to a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Having reviewed the evidence, the Board concludes that the April 
2006 rating decision did not contain clear and unmistakable 
error.  

There is no allegation on the Veteran's part that the correct 
facts were not before the adjudicator in conjunction with the 
April 2006 rating decision.  To the extent that the Veteran is 
suggesting that CUE is shown by virtue of a misdiagnosis/failure 
to determine or confirm a diagnosis, an alleged "misdiagnosis" of 
disorder cannot form the basis of a CUE claim.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992) ("[A] new medical diagnosis 
that 'corrects' an earlier diagnosis ruled on by previous 
adjudicators is the kind of 'error' that could not be considered 
an error in the original adjudication").  Furthermore, a failure 
to obtain an examination cannot constitute the basis for a claim 
of CUE because "there is . . . no way of knowing what such an . . 
. examination would have yielded . . . , so it could not be 
concluded that it 'would have manifestly changed the outcome.'"  
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell 
v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  As a more 
general principle, the Court has held that the failure to fulfill 
the duty to assist does not constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994).

In addition, there is no merit to the Veteran's argument that the 
RO failed to apply or misapplied the provisions of 38 C.F.R. 
§ 3.309, presumably the portion relating to presumptive service 
connection for certain enumerated conditions based on herbicide 
exposure in service.  As previously indicated, the RO correctly 
determined that the Veteran was presumptively exposure to 
herbicides including Agent Orange by virtue of his Vietnam 
service and that porphyria cutanea tarda was a disorder 
presumptively associated with such exposure under VA regulations, 
when manifested within the first post-service year of exposure.  
The RO explained that porphyria was not shown in service or 
during the first post-service year.

The Board notes that while it is possible that the RO could have 
provided a more complete explanation for denying service 
connection on a direct basis, the rating decision reflects 
consideration of the claim under this theory of entitlement, and 
as such there is no evidence of error in this respect.  Moreover, 
even were the Board to find error by virtue of this reasoning, 
there is no indication that but for such error, the outcome of 
the case would have manifestly changed at the time the decision 
was made.  In this regard, the facts reflected that porphyria was 
not initially diagnosed until many years following the Veteran's 
discharge from service and was never etiologically associated 
with his period of service or any incident therein, to include 
herbicide exposure sustained therein.

The Board concludes the April 2006 rating decision was not 
clearly and unmistakably erroneous.  There was no error of fact 
or law that if evaluated by the Board would result in a 
manifestly different conclusion to which reasonable minds could 
not differ.  Also, the pertinent statutory and regulatory 
provisions extant at the time of the April 2006 decision were 
correctly applied.  For the foregoing reasons, the Board finds 
that the April 2006 rating decision is valid, does not contain 
CUE and remains final.  38 U.S.C.A. § 7105 (West 2002).  This 
being the case, the Veteran's CUE claim is denied.


ORDER

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right leg disorder, 
claimed as result of an assault in service, is denied.  

Entitlement to service connection for a left leg disorder, 
claimed as result of an assault in service, is denied.

Entitlement to service connection for a right hip disorder, 
claimed as result of an assault in service, is denied.

Entitlement to service connection for a left hip disorder, 
claimed as result of an assault in service, is denied.

Entitlement to service connection for a neck disorder, claimed as 
result of an assault in service, is denied.

Entitlement to service connection for a low back disorder, 
claimed as result of an assault in service, is denied.

Entitlement to service connection for a condition of the 
pituitary gland, to include empty-sella syndrome, is denied.

Entitlement to service connection for diabetes mellitus is 
denied.  

New and material evidence not having been received, the service 
connection claims for peripheral neuropathy of the upper and 
lower extremities, bilaterally, are not reopened and remain 
denied.

New and material evidence not having been received, the service 
connection claim for shortening of the right leg, to include 
residuals, is not reopened and remains denied.

The April 2006 RO decision which denied service connection for 
porphyria did not contain clear and unmistakable error; the claim 
for revision of that decision on the grounds of CUE is denied.

REMAND

Additional development is required with respect to the service 
connection claims for tinnitus, bilateral hearing loss, 
headaches, PTSD, alcoholism secondary to PTSD and for a 
psychiatric disorder other than PTSD.  

Initially, the Board points out that VA examinations have not yet 
been furnished with respect to any of the aforementioned claimed 
conditions, but are warranted in this case, for reasons which 
will be discussed herein.  The Board notes that fulfillment of 
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates that 
the Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability/death may be 
associated with in- service injuries for purposes of a VA 
examination).  

With respect to the service connection claims for tinnitus and 
hearing loss, the Board notes that a VA audiological examination 
was scheduled for the Veteran in late 2007, for which he failed 
to appear.  However, a review of the VA database reflects that 
the Veteran's current address on file is different from that 
referenced on the examination worksheet on file; the address to 
which presumably notice of the VA examination was sent to the 
Veteran.  As such, in fairness, the Board believes that an 
attempt to verify the Veteran's address should be undertaken and 
that another VA examination should be scheduled in order to 
determined whether tinnitus, and bilateral hearing loss meeting 
the threshold requirements of 38 C.F.R. § 3.385, is currently 
shown and if so, whether these conditions are etiologically 
related to service.  

With respect to the Veteran's claimed headaches, the STRs contain 
documentation of headaches, as do post-service treatment records.  
The Board also notes that November 1967 enlistment examination 
report reflects that the Veteran acknowledged having a history of 
occipital headaches almost daily.  Accordingly, it appears that 
both direct service incurrence and aggravation of a pre-existing 
condition must be considered in conjunction with this claim.  
Currently, the record contains insufficient evidence to 
adjudicate the claim.  As such, a VA examination addressing the 
theories of entitlement raised by the evidence pertaining to this 
claim is warranted. 

The Board notes that the Veteran's claims for PTSD, alcoholism 
secondary to PTSD, and for a psychiatric disorder other than 
PTSD, have intertwined elements and are of such medical 
complexity as to warrant evaluation by a VA examiner .  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

Evidence on file reflects that PTSD was diagnosed upon VA 
evaluations conducted in September and December 2007.  A June 
2008 memorandum for the file reflects that a formal finding was 
made relating to a lack of information for corroboration of the 
Veteran's reported stressors.  

At this point, it has not been established that the Veteran 
engaged in combat with the enemy and his reported in-service 
stressors have not been corroborated.  However, in light of the 
amendment to VA regulations discussed above, the Board finds that 
a remand is necessary to afford the Veteran a VA examination with 
a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with whom VA has contracted.  Given the clinical 
psychiatric diagnoses of record that include PTSD, an examination 
is required in order for a VA psychiatrist or psychologist to 
provide an opinion addressing whether a claimed stressor is 
adequate to support a diagnosis of PTSD, and whether the 
Veteran's symptoms are related to the claimed stressor.  

With respect to the Veteran's claim for alcoholism, secondary to 
PTSD, compensation cannot be paid if a disability is a result of 
a person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1131 (2009).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed, as in the instant case, 
after October 31, 1990, payment of compensation for a disability 
that is a result of a Veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service will 
not be deemed to have been incurred in line of duty if the injury 
or disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.301(d) (2009).

The Board notes that in Allen v. Principi, 237 F.3d. 1368 (Fed. 
Cir. 2001) the United States Court of Appeals for the Federal 
Circuit held that a Veteran can receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or as 
a symptom of a service-connected disability.  The Court made it 
clear that in order to grant service connection for alcohol or 
drug abuse secondary to a service-connected disability, there 
must be a causal relationship between the service-connected 
disability and the alcohol or drug abuse.  The Court stated that 
"clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a Veteran's primary service 
connected disability and where the alcohol or drug abuse 
disability is not due to willful wrongdoing" is needed.  Allen, 
237 F.3d at 1377.  As such, the Veteran's contentions in this 
regard will be addressed in the conjunction with the VA 
psychiatric examination being requested pursuant to this remand.  

With respect to the service connection claim for a psychiatric 
disorder other than PTSD, clarification is required to ascertain 
whether the Veteran currently has a diagnosed psychiatric 
disorder other than PTSD which is etiologically related to 
service.  Evidence on file includes a 1992 private medical 
statement which mentions the Veteran's bouts of depression.  The 
Board observes that no psychiatric disorder aside from PTSD was 
diagnosed upon VA evaluations conducted in September and December 
2007.  In this case, a VA psychiatric examination has not been 
conducted in conjunction with the claim on appeal in order to 
address the critical matters in this case including the nature, 
severity, onset and etiology of any currently manifested 
psychiatric disorder, other than PTSD.  As discussed previously, 
such additional development is warranted in this case.

The AMC/RO should arrange for the Veteran to undergo the 
development requested herein.  In addition, the Veteran will be 
given an opportunity to provide any additional information or 
evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1  Steps should be taken to ascertain/confirm 
the Veteran's mailing address in order to 
facilitate the development requested herein.  
Attempts in this regard should be documented 
for the record and his current address 
confirmed in both the record and the VA 
database.

2.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for tinnitus, bilateral 
hearing loss, headaches, PTSD, alcoholism 
secondary to PTSD, and for a psychiatric 
disorder other than PTSD.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim(s).  The 
Veteran must then be given an opportunity to 
respond.

3.  After the requested medical records have 
been associated with the claims file, the 
RO/AMC should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of claimed bilateral hearing loss 
and tinnitus, if found to be present, 
including whether either or both of these 
conditions is/are related to his period of 
service.  The Veteran's service and post-
service history of acoustic trauma and 
symptomatology should be recorded in the 
examination report.

The claims folder should be made available to 
and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
As a threshold matter, the examiner should 
determine whether the Veteran has a hearing 
loss disability meeting the threshold 
standards as discussed under 38 C.F.R. 
§ 3.385.  The examiner should opine as to 
whether it is at least as likely as not (that 
is, at least a 50 percent or more degree of 
probability) that any bilateral hearing loss 
or tinnitus found to be present had its onset 
in, was aggravated by, or is otherwise 
related to service.

In discussing his/her opinions, the examiner 
should acknowledge the Veteran's lay 
statements of record relating to the onset of 
the claimed disorders, as well as the medical 
evidence of record, including service 
treatment records.  The rationale for all 
opinions expressed should be provided in a 
legible report.

4.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the underlying cause, time of 
onset, and etiology of his claimed headaches.  
The claims file, to include a complete copy 
of this remand, should be made available to 
the examiner in conjunction with conducting 
the examination of the Veteran.  The examiner 
should annotate the report to reflect that 
review of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

A.	 The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently 
has a disability or disabilities which 
is/are manifested at least in part by 
headaches.  

B.	 If the Veteran has any currently 
diagnosed headache-related disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent or more probability) that the 
disability found on examination was 
incurred in or is etiologically related to 
(to include by virtue of continuity and 
chronicity of symptomatology in and since 
service) the Veteran's period of active 
service extending from January 1968 to 
February 1971.

C.	 The examiner is also requested to address 
the possibility that headaches existed 
prior to the Veteran's period of service, 
given notation to this effect as recorded 
on the 1967 enlistment examination report.  
In this regard, the examiner is requested 
to address whether there is clear and 
unmistakable evidence that headaches 
existed prior to service.  If so, an 
additional opinion must be provided, 
addressing whether the Veteran's headaches 
clearly and unmistakably increased in 
severity in or as a result of his active 
duty service, beyond the natural 
progression of the disease (permanently 
worsened beyond the natural progression of 
the disease). 

D.	 A report of the examination shall be 
prepared and associated with the Veteran's 
VA claims folder.  The examiner shall 
explain any opinion provided, to include 
supporting references to the Veteran's 
medical record.

5.  Schedule the Veteran for VA examination 
by a psychiatrist or psychologist in 
conjunction with the pending service 
connection claims for a psychiatric disorder 
to include PTSD, as well as alcoholism 
claimed as secondary to PTSD.  All studies 
deemed appropriate in the medical opinion of 
the examiner should be performed, and all 
findings should be set forth in detail.  The 
claims file and a copy of this remand should 
be made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should elicit from the Veteran a 
narrative of his history of relevant symptoms 
during and since service; and any stressors 
(stressful events) he attributes as a cause 
of PTSD.

With respect to the PTSD claim, the examiner 
should initially determine whether the 
criteria for a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met.  See 38 
C.F.R. § 4.125(a).  If so, the VA examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (fifty percent 
or greater) that: 1) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's response 
to that event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the Veteran's 
symptoms are related to the claimed stressor.  

The examiner is also asked to identify and 
diagnosis any currently manifested 
psychiatric disorder (other than PTSD) and 
describe the manifestations of each diagnosed 
disorder.  For each such diagnosed 
psychiatric disorder, the examiner is asked 
to address whether it is at least as likely 
as not (a 50 percent, or greater, 
likelihood), that the disorder was incurred 
during or first manifested during the 
Veteran's active service period extending 
from January 1968 to February 1971 or during 
the first-post service year.  The examiner 
should address the more general question of 
whether it is at least as likely as not that 
any currently manifested psychiatric disorder 
(other than PTSD) is etiologically related to 
the Veteran's period of active service. 

In addition, the examiner is asked to address 
the Veteran's claim of alcoholism secondary 
to PTSD, or a psychiatric disorder other than 
PTSD (to the extent diagnosed).  The examiner 
should offer an opinion as to whether the 
Veteran suffers from alcohol abuse/alcoholism 
as a symptom of or caused by such PTSD or 
other diagnosed mental disorder.  
Specifically, the examiner should address 
whether clear medical evidence establishes 
that an alcohol or drug abuse disability is 
indeed caused by a diagnosed psychiatric 
disorder, to include PTSD, and is not due to 
the Veteran's own willful 
wrongdoing/misconduct.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

6.  After the requested examinations have 
been completed, the examination reports 
should be reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, it should be returned to the 
examiner.

7.  Then readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


